Citation Nr: 1800875	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  13-31 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Veterans Health Administration (VHA) Central Office (CO)


THE ISSUES

1.  Entitlement to an annual clothing allowance for the 2012 calendar year.

2.  Entitlement to an annual clothing allowance for the 2014 calendar year.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1974 to July 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2012 and July 2014 determinations issued by the Dallas, Texas VA Medical Center (VAMC) that the Veteran was not eligible for an annual clothing allowance.  


FINDING OF FACT

In March 2017, VA was advised that the Veteran died in March 2017.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, Veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  
The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2017). 


ORDER

The appeal is dismissed.



		
S. BUSH
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


